EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James R. Yee on 17 May 2022.

Claims 22, 26, and 40 have been amended as follows: 
22.	(Currently Amended).	The system of claim 1 [12], wherein the processing device is further configured to designate a respective custodian as on hold for the matter.
26.	(Currently Amended).	A computer-implemented method, comprising: 
storing a database on a database on a server, the database configured to store a matter data table, a custodian data table, an evidence data table and a custodian assessment data table, the matter data table including a plurality of matter data records, each matter data record including matter data associated with a respective matter, the custodian data table including a plurality of custodian records, each custodian record including custodian data associated with a respective custodian and a reference to an associated matter, each custodian record includes a proportionality scoring option selected from a set of available proportionality scoring options, each available proportionality scoring option having a respective algorithm, the evidence data table including a plurality of evidence type records, each evidence type record having evidence data including an evidence type, the custodian assessment data table including at least one custom interview based on the plurality of matter data, the at least one custom interview including at least one question about a custodian associated with a respective matter and a plurality of response options for inclusion in the at least one custom interview, each response option having a respective value; and, 
implementing a communications module on a processing device of the server, the communications module configured to enable a user to access and interact with an interactive user interface on a user device, the interactive user interface configured to enable the user to access and interact with the interactive user interface to establish and maintain the matter data table, the custodian data table, the evidence data table and the custodian assessment data table; 
prompting the user to select, on the user device, a response from the plurality of response options to the at least one question; receiving the selected response from the user device; 
retrieving the respective value from the custodian assessment data table as a function of the selected response; 
determining
assigningthe user interface a map of the relevancy rankings stored in the database in the custodian assessment data table;
establishing a set of data sources associated with the evidence data, each data source being associated with one or more custodians;  
establishing a burden ranking associated with each data source; and,
displaying, on the map of the relevancy rankings, the burden ranking associated with each data source, the burden ranking associated with each data source is established from a set of burden rankings, the set of burden rankings includes a high burden ranking and a low burden ranking, the map of the relevancy rankings includes four quadrants associated with the burden rankings and the relevancy rankings.
40.	(Currently Amended).	A non-transitory information recording medium on which a computer readable program is recorded that causes a computer to function as a system, comprising: 
database stored on a server, the database configured to store a matter data table, a custodian data table, an evidence data table and a custodian assessment data table, the matter data table including a plurality of matter data records, each matter data record including matter data associated with a respective matter, the custodian data table including a plurality of custodian records, each custodian record including custodian data associated with a respective custodian and a reference to an associated matter, each custodian record includes a proportionality scoring option selected from a set of available proportionality scoring options, each available proportionality scoring option having a respective algorithm, the evidence data table including a plurality of evidence type records, each evidence type record having evidence data including an evidence type, the custodian assessment data table including at least one custom interview based on the plurality of matter data, the at least one custom interview including at least one question about a custodian associated with a respective matter and a plurality of response options for inclusion in the at least one custom interview, each response option having a respective value; and, 
a processing device of the server including a communications module configured to enable a user to access and interact with an interactive user interface on a user device, the interactive user interface configured to enable the user to access and interact with the interactive user interface to establish and maintain the matter data table, the custodian data table, the evidence data table and the custodian assessment data table, wherein the processing device is further configured to:
prompt the user to select, on the user device, a response from the plurality of response options to the at least one question; 
receive the selected response from the user device; 

receive the selected response to the at least one question and retrieve the respective value from the custodian assessment data table as a function of the selected response; 
determine a relevancy ranking based on the respective value of the selected response and the respective algorithm associated with the selected proportionality scoring option; 
assign the relevancy ranking to the custodian and store the relevancy ranking in the database; and 
generate, and display, on the user interface a map of the relevancy rankings stored in the database in the custodian assessment data table
establish a set of data sources associated with the evidence data, each data source being associated with one or more custodians;  
establish a burden ranking associated with each data source; and,
display, on the map of the relevancy rankings, the burden ranking associated with each data source, the burden ranking associated with each data source is established from a set of burden rankings, the set of burden rankings includes a high burden ranking and a low burden ranking, the map of the relevancy rankings includes four quadrants associated with the burden rankings and the relevancy rankings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Mon. - Fri., 8 a.m. - 4 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/Primary Examiner, Art Unit 2144